Cole, J.
The only question made by appellant’s counsel is upon the sufficiency of the evidence to sustain the verdict. The ultimate facts are few. Riley, with his co-defendant, Ursula ‘Spangler, came together with the child, a female about six weeks old, to Cedar Falls, on the afternoon of April 4, 1873, in a train from the west; they went from the depot across the Cedar liver to a hotel; they stayed there with the child till near ten o'clock that night, and then started on foot with thd child across the river again to the depot; just as they got upon the bridge on their return to the depot, they were met by a person who saw them when they first arrived, and he recognized them, and they then had the child; when they arrived at the depot, which was only a few minutes after they left the hotel, and a very short distance from the bridge, they had no child with them; they took the train north, at ten.o’clock, without any child. The next morning a female child about six weeks old was found in the river they had Crossed, and near the bridge, dead, and with its neck broken; the child thus found was identified by persons at the depot and at the hotel, as being the one in possession of Riley and Ursula Spangler the evening before. The leading points of identification were the dark and heavy hah-, blue eyes and red flannel skirt; the defendants were arrested the next day, but had no child. This defendant was tried and convicted; and upon the evidence as we have it, there can .be no reasonable doubt but that he was properly convicted.
Aeeikmed.